1. Where a witness who testified at a committing trial subsequently died, on the final trial of the same case in the superior court his testimony so given was admissible, and there being nothing to show that it was reduced to writing, it was competent to prove what such testimony was by parol. Code, §3782; 45 Ga., 283; 61 Ib., 448; 63 Ib., 692.2. Where an indictment charged the larceny of a horse belonging to Joel W. Perry, and the evidence was that the horse belonged to “ Colonel Perry,” whom one of the witnesses called his father-in-law, the identity of the owner as charged and as proved, was for the jury ; and in the absence of any conflicting testimony as to the ownership or of proof that there was any other Perry in the county, a verdict of guilty will not be set aside as contrary to law, on the ground that the probata and allegata did not agree as to ownership.